DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP §606.01. However, the title of the invention should be limited to 500 characters. Examiner suggests in including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art. The examiner suggests the following title: “TRAVEL HEALTH OPTIMIZATION SIMULATING HEALTH IMPACT OF INTENDED USER TRAVEL USING COGNITIVE ANALYTICS BASED ON CONDITIONS AT A GEOGRAPHIC LOCATION”.

Specification
Response to Arguments
Applicant’s arguments, see page 10, filed 5/10/2021, with respect to the amendments to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn. 


Claim Interpretation
Claim 17 recites “a computer readable storage medium”. Claim 17 does not recite the computer readable storage medium being non-transitory. However, the specification recites in [0018] “As defined herein, a "computer readable storage medium" is not a transitory, propagating signal per se.” and in [0073] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 16 is/are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8: Recites “automatically scheduling alternative travel plans for the user” in line 2 and “the alternative travel plans suggesting replacing plans for the user” in lines 1-2. It is unclear if this means the alternative plans are “automatically scheduled” or are “suggesting replacing”, the former implies the alternative plans are scheduled, and the latter implies a suggestion for consideration. Changing a schedule automatically vs suggesting changing a schedule are not the same, and in this context are mutually exclusive alternatives, as once a schedule has been changed it isn’t merely a suggestion, and a suggestion doesn’t itself automatically reschedule. Therefore the meets and bounds of the claim are unclear, and either option will be considered to meet the broadest reasonable interpretation (BRI) of the claim language. 
Claim 16 has the same issues as claim 8, and is rejected for the same reason, and subject to the same BRI of the claim language.
Appropriate correction required.
Response to Arguments
Applicant’s arguments, see page 11, filed 5/10/2021, with respect to the 35 USC §112 rejections have been fully considered and are persuasive. The rejection of claims 2, 10, and 18 under 35 USC §112(b) has been withdrawn. 
	However, the amendment to the claims necessitated new rejections of claims 8 and 16 under 35 USC §112(b), as detailed above.

Claim Rejections - 35 USC § 101
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 5/10/2021, with respect to the 35 USC §101 rejections have been fully considered and are persuasive. The rejection of claims 1-20 under 35 USC §101 has been withdrawn. 

PRIOR ART
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the disputed limitations (see pages 14-20 of the arguments filed 5/10/2021) are taught by new references Cahan (US 2017/0351832) and Mathew (“Applications of IoT in Healthcare). Thus, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zamer (US 2016/0063215) in view of 
Cahan (US 2017/0351832) further in view of
Mathew (“Applications of IoT in Healthcare).

Claim 1 (Independent)
Zamer discloses a method comprising: 
determining an intent by a user to travel (Figure 1-step 104 discloses determining (identifying) user’s will (intent) to travel to a new location); 
identifying a geographic location to which the user intends to travel (Figure 1-step 104 discloses determining (identifying) user’s will (intent) to travel to a new location and Figure1-step 106 discloses retrieving (identifying) health situation (conditions impacting health) at the new location (geographic location). This corresponds to identifying the geographic location to which the user intends to travel and to retrieve the conditions impacting health for that location);
identifying medical information pertaining to the user (Figure 1-step 102 and Figure 3 disclose compiling (identifying) medical profile (medical information) for the user); 
identifying conditions at the geographic location, to which the user intends to travel, that impact health of human beings (Figure 1-step 106 discloses retrieving (identifying) health situation (conditions impacting health of human beings) at the new location (geographic location) that the user is traveling to, Figure 6 and the Modified Figure 6 below show another example of the same concept); 

    PNG
    media_image1.png
    639
    669
    media_image1.png
    Greyscale

Modified Figure 6
creating, using a processor (Figure 13 (1304) and [0073]: “In accordance with various embodiments of the present disclosure, computer system 1300, such as a computer and/or a network server, includes a bus 1302 or other communication mechanism for communicating information, which interconnects subsystems and components, such as a processing component 1304 (e.g., processor, micro-controller, digital signal processor (DSP), etc.),” disclose the use of processor in creating the model), a health impact model for the user (Figure 1 shows a model where the inputs are user’s medical profile (medical information) and the location’s health situation information (conditions) with the output being travel health recommendation (action)), the health impact model incorporating the identified conditions at the geographic location that impact health of human beings and the identified medical information pertaining to the user (See e.g. Figure 1, steps 106 and , the health impact model analyzing the identified conditions at the geographic location in a context of the identified medical information pertaining to the user (See e.g. Figure 1-step 108 which discloses comparing (analyzing) health situation information (identified conditions) at the new location (geographic location) with medical profile (identified medical information) for (pertaining to) the user), and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location and the identified medical information pertaining to the user (See e.g., Figure 1-step 110 which discloses performing health action for the new location, this correspond to first determining the anticipated health impact on the user of the geographic location’s conditions before performing the health action which is evident in Figure 5 and [0049]: “…a health situation/medical profile analysis message 506 informing the user that their travel health status has been determined with regards to the current health situations determined at the new location” i.e., the travel health status (anticipated health impact) of the user is determined based on the user’s medical profile (identified medical information pertaining to the user) and the current health situations (identified conditions) at the new location (geographic location)).
Zamer does not appear to explicitly recite:
by simulating the health impact of the identified conditions on the user using a cognitive analytics system;
based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location; 
determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold value; and 
responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value, automatically initiating and controlling at least one action for the user.
Cahan discloses:
creating, using a processor (e.g. ¶61 or ¶66), a health impact model for the user (e.g. ¶5: patient health risk module that learns health risk models or ¶¶7-17), the health impact model incorporating the identified conditions at the geographic location that impact health of human beings (e.g. ¶53: in Chengdu, hotel should be booked in the eastern suburbs as the eastern winds carry the smog away from eastern neighborhoods … When visiting the Longsheng Rice Terraces refrain from eating pickled fish which may harbor intestinal parasites or ¶¶54-55) and the identified medical information pertaining to the user (e.g. ¶10: obtain personal health status data for a given individual or ¶36: personal health status data … not limited to, individual demographical data and individual clinical or health data or ¶37:: allergies, broken limb, pregnancy, degenerative disease, etc. or ¶54: considering the individual’s COPD or ¶¶12,17-19 or Figure 3 item 310: Obtain personal health status data for given individual), the health impact model analyzing the identified conditions at the geographic location in a context of the identified medical information pertaining to the user (e.g. ¶54: taking a bus from Ludhiana to Kashmir, shortest bus route travels a high altitude mountain pass, considering the individual’s COPD the application suggests taking a different bus that will take a little longer but will not expose Bob to low oxygen pressure), and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location and the identified medical information pertaining to the user by simulating the health impact of the identified conditions on the user (e.g. ¶52: given individual has chronic obstructive pulmonary disease (COPD) and has a proposed travel itinerary covering western China and northern India. A plurality of health risk prevalence level maps are generated including a live disease prevalence map, a weather map (including SMOG pollution in China and information on the direction of ;
based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location (e.g. ¶7: outputs … a personal travel health vulnerability score or ¶10: individual health risk probability for succumbing to each health risk is determined for the given individual and all health risks. In addition, a projected health risk prevalence level over time at each one of the plurality of locations within the geographical area is determined for each health risk. the individual health risk probability for succumbing and the projected health risk prevalence level for all health risks, all locations contained in the portion of the geographical of the proposed travel itinerary and the given time duration of the proposed travel itinerary or ¶¶37-41: generate … an individual health risk probability for succumbing to each health risk … health status factors can be assigned weights for each health status factor …. The probability of risk of succumbing for a given individual is expressed …. Determine for each health risk a projected health risk prevalence level over time at each one of the plurality of locations … generated expressed for each health risk …. Time-varying and space-varying prevalence level function for health risk … individual health vulnerability module uses the ;
determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold (e.g. ¶34: visual indications of prevalence levels that warrant consideration … flags for a specific region under a heat advisory or a specific region experiencing an infectious disease outbreak, geographical feature such as high altitude, current condition affecting sanitary conditions such as flooding or ¶36: In addition to the health risk prevalence level maps … provide an individualized health risk vulnerability level recommendation for travel itineraries and travel routes within and through the geographical area. An individualized recommendation requires information regarding how a given individual responds to exposure to any given health risk. Therefore, the individual health risk module also obtains personal health status data 120 for a given individual or for a plurality of individuals ... As the health risk prevalence levels vary both temporally and spatially, the health risk module obtains a proposed travel itinerary 118 for each individual. The proposed travel itinerary covers at least a portion of the geographical area over a given time duration or ¶¶37-41; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood a threshold would be needed to determine what risk levels required “flags” as warranting consideration);
responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value, automatically initiating and controlling at least one action for the user (e.g. ¶41: .
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zamer to incorporate simulating the health impact on the user, assigning a score/level to the health impact on the user, and based on the score automatically modifying actions for the user as taught by Cahan for the benefit of minimizing the vulnerability level for the user (Cahan especially e.g. ¶¶40-43). 
The combination of Zamer and Cahan fails to explicitly recite:
cognitive analytics system.
Mathew discloses:
using cognitive analytics (e.g. §6: Cognitive computing in healthcare applications: Cognitive computing is simulation of human cognitive skills by using self learning systems such as natural language processing, computer vision, pattern recognition, data mining, deep learning, Machine learning algorithms, robotics, etc. to automate tasks which would otherwise require human intelligence. Cognitive computing is indispensable in our life, the human-machine interactions through IA (Intelligent Agents) is one such example. IAs that is built with advanced Cognitive Computing technologies are able to carry out more complex tasks. Apple’s Siri, Alexa, Google Applications of IoT in Healthcare 277 Assistant, Microsoft’s Cortana, Amazon’s Echo, Face book’s M, Jarvis are some of the cognitive computing systems widely used for personal assistance [30, 31]. In a rapidly changing Health care system where better insight from the huge pool of data, quality of service and patient care at a reduced cost is the need of the time, 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zamer and Cahan to incorporate cognitive analytics as taught by Mathew for the benefits of automating tasks, personal assistance, rapid insight from huge pools of data at a reduced cost, improving performance and efficiency, making better decisions based on the insights derived by analyzing and identifying patterns from large, complex, diverse data, proving to be the best for data driven discoveries and decision making, improved reasoning and decision making in a complex data driven environment, integrating diverse structured and unstructured information from multiple sources, and personalized treatment based on relevant information (Mathew especially e.g. §6 or §6.2). Based on the context of the teachings of Mathew, one of ordinary skill in the art before the earliest effective filing date of the invention would have found it extremely obvious to try cognitive Zamer and Cahan in generating personalized health recommendations for the user based on the information determined to be relevant based on the user’s health record.

Claim 9 (Independent)
Claim 9 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1 (Zamer in view of Cahan further in view of Mathew), in which additionally:
Zamer further discloses: a system, comprising: a processor programmed to initiate executable operations comprising (Figure 13 and [0073]: “In accordance with various embodiments of the present disclosure, computer system 1300, such as a computer and/or a network server, includes a bus 1302 or other communication mechanism for communicating information, which interconnects subsystems and components, such as a processing component 1304 (e.g., processor, micro-controller, digital signal processor (DSP), etc.)” discloses the system is comprising of a processor).

Claim 17 (Independent)
	Claim 17 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1 (Zamer in view of Cahan further in view of Mathew), in which additionally:
Zamer further discloses: a computer program product, comprising a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations ([0063]: “The user devices 1102, medical service provider devices 1104, location/treatment tracking device(s) 1105, payment service provider device 1106, account provider device 1108, and/or system provider device 1109 may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein” and [0078]: “Received program code may be executed by processor 1304” disclose an article of manufacture comprising of computer readable mediums (computer readable storage mediums), processors, program code and their execution (executable program codes) by processor (data processing system) to implement the various steps).

Claims 2, 10, and 18
	The combination of Zamer and Cahan and Mathew as shown above discloses parent claim(s).
	Zamer further discloses determining whether the geographic location is a location normally visited by the user ([0036]: “the system provider device 202 may then determine that that location is a new location if that location is more than a predetermined distance from the home location associated with the user.” discloses if the location is more than a predetermined distance from home then the system determines it to be a new location i.e., a location not normally visited by the user).
wherein the identifying the conditions at the geographic location is responsive to determining that the location is not normally visited by the user ([0021]: “The systems and methods of the present disclosure operate to determine when a user is traveling away from their home location to a new location and, in response, determine possible health situations at the new location.” discloses the system determines (identify) possible health situations (the conditions) at the new location (geographic location) in response to when the user travels away from home to a new location (location not normally visited by the user)).

Claims 3, 11, and 19
	The combination of Zamer and Cahan and Mathew as shown above discloses parent claim(s).
	Zamer further discloses wherein the at least one action comprises: determining an anticipated impact of at least one medication at alleviating or mitigating the anticipated health impact on the user of the identified conditions at the geographic location by performing an analysis of the at least one medication in a context of the identified conditions at the geographic location and the medical information pertaining to the user (Figure 5 discloses recommending different vaccines and malaria meds (medication) for the user based on the user’s medical profile(medical information pertaining to the user) and the conditions present in India (identified conditions at the geographic “a user traveling to a new location away from their home location may have their travel health status determined, updated, monitored, and managed so that the user will be prepared for traveling to the new location without experiencing negative health effects.” discloses determining travel health status of the user at a new location (i.e., determining the health impact of the identified conditions at the geographic location for the user) and taking actions to prevent experiencing negative health effects (i.e., taking actions for alleviating or mitigating the anticipated health impact). This indicates an analysis of the action of taking different vaccines and malaria meds, as recommended in Figure 5, is performed to determine their anticipated impact at alleviating or mitigating the anticipated health impact on the user in preparing the user from not experiencing the negative health impact). 

Claims 4 and 12
	The combination of Zamer and Cahan and Mathew as shown above discloses parent claim(s).
	Zamer further discloses wherein the at least one action comprises: automatically initiating an order for the at least one medication for the user ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling for a flu shot (medication). Automatically scheduling for a flu shot will automatically send the need for a flu vaccine for the user to the provider with whom the scheduling is done, this means automatically scheduling for a flu shot (medication) will also automatically initiate the order for the flu shot (medication)), the at least one medication for the user selected to alleviate or mitigate the anticipated heath impact on the user of the identified conditions at the geographic 
	automatically scheduling the at least one medication to be delivered to the user or available for pickup by the user at the geographic location ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling a health action e.g. a flu shot (delivery or pickup of the medication) in the home or current location (geographic location)).

Claims 5 and 13
	The combination of Zamer and Cahan and Mathew as shown above discloses parent claim(s).
	Zamer further discloses automatically creating a prescription for the at least one medication for the user ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling for a flu shot (medication). Automatically scheduling for a flu shot will automatically send the need for a flu 
automatically scheduling the at least one medication to be delivered to the user or available for pickup by the user at the geographic location ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling a health action e.g. a flu shot (delivery or pickup of the medication) in the home or current location (geographic location)).

Claims 6 and 14
	The combination of Zamer and Cahan and Mathew as shown above discloses parent claim(s).
	Zamer further discloses wherein the at least one action comprises: automatically creating an appointment for the user to visit a medical care provider ([0051]: “the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location. While actions by the system provider device 202 have been described that allow a link to be selected to automatically schedule the health action for the user, the user may be linked to a variety of medical service providers to schedule their own health action” discloses automatically scheduling (creating appointment) for the health action such as a flu shot with the medical service (care) provider); and
automatically notifying the medical care provider of the anticipated health impact on the user of the identified conditions at the geographic location (Figure 6 and ([0051]: “the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location. While actions by the system provider device 202 have been described that allow a link to be selected to automatically schedule the health action for the user, the user may be linked to a variety of medical service providers to schedule their own health action” disclose automatically scheduling (creating appointment) for the health action such as a flu shot with the medical service (care) provider. Automatically scheduling (creating an appointment) with a medical care provider for the flu shot will also automatically notify the medical care provider of the anticipated flu (health impact) due to the flu outbreak in Seattle, WA (identified conditions at the geographic location)).

Claims 7 and 15
	The combination of Zamer and Cahan and Mathew as shown above discloses parent claim(s).
Cahan further discloses:
wherein the at least one action comprises automatically suggesting to the user alternative travel plans, the alternative travel plans suggesting replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location (e.g. ¶13: determine a proposed travel itinerary overall vulnerability level value and providing to the given individual an alternative travel itinerary having a modified overall vulnerability level value that is less than the proposed travel itinerary overall vulnerability level value or ¶41: personalized recommendation to the individual for an alternative travel itinerary that varies at lternative travel itinerary can be displayed automatically along with the original proposed travel itinerary. As illustrated, the alternative travel itinerary has two legs connecting three points, the point of origination A 251 from the proposed travel itinerary, an alternative intermediate destination point B' 263 and an alternative final destination point C' or ¶43: alternative travel itineraries being generated automatically).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zamer and Cahan and Mathew to automatically generate, suggest, and/or schedule alternative travel itinerary as taught by Cahan for the benefit of lowering the overall vulnerability level value for that individual associated with the proposed travel itinerary (Cahan especially e.g. ¶¶13,40-43). 

Claims 8 and 16
	The combination of Zamer and Cahan and Mathew as shown above discloses parent claim(s).
Cahan further discloses:
wherein the at least one action comprises automatically scheduling alternative travel plans, the alternative travel plans suggesting replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location (e.g. ¶13: determine a proposed travel itinerary overall vulnerability level value and providing to the given individual an alternative travel itinerary having a modified overall vulnerability level value that is less than the proposed travel itinerary overall vulnerability level value or ¶41: personalized recommendation to the individual for an alternative travel itinerary that varies at least one of the travel route to lower the overall vulnerability level value for that individual associated with the proposed travel itinerary or ¶42: alternative travel itinerary can be displayed automatically along with the original proposed travel itinerary. As illustrated, the alternative travel itinerary has two legs connecting three points, the point of origination A 251 from the proposed travel itinerary, an alternative intermediate destination point B' 263 and an alternative final destination point C' or ¶43: alternative travel itineraries being generated automatically).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zamer and Cahan and Mathew to automatically generate, suggest, and/or schedule alternative travel itinerary as taught by Cahan for the benefit of lowering the overall vulnerability level value for that individual associated with the proposed travel itinerary (Cahan especially e.g. ¶¶13,40-43). 

Claim 20
	The combination of Zamer and Cahan and Mathew as shown above discloses parent claim(s).
Cahan further discloses:
wherein the at least one action comprises automatically scheduling alternative travel plans for the user (e.g. ¶13: determine a proposed travel itinerary overall vulnerability level value and providing to the given individual an alternative travel itinerary having a modified overall vulnerability level value that is less than the proposed travel itinerary overall vulnerability level value or ¶41: personalized recommendation to the individual for an alternative travel itinerary that varies at least one of the travel route to lower the overall vulnerability level value for that individual associated with the proposed travel itinerary or ¶42: alternative travel itinerary can be displayed automatically along with the original proposed travel itinerary. As illustrated, the alternative travel itinerary has two legs connecting three points, the point of origination A 251 from the proposed travel itinerary, an alternative intermediate destination point B' 263 and an alternative final destination point C' or ¶43: alternative travel itineraries being generated automatically).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zamer and Cahan and Mathew to automatically generate, suggest, and/or schedule alternative travel itinerary as taught by Cahan for the benefit of lowering the overall vulnerability level value for that individual associated with the proposed travel itinerary (Cahan especially e.g. ¶¶13,40-43). 

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially disclosing all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c). Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125